IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                       Docket No. 36066

STATE OF IDAHO,                                 )     2010 Unpublished Opinion No. 473
                                                )
       Plaintiff-Respondent,                    )     Filed: May 18, 2010
                                                )
v.                                              )     Stephen W. Kenyon, Clerk
                                                )
STEPHEN FLOYD ULLRICH,                          )     THIS IS AN UNPUBLISHED
                                                )     OPINION AND SHALL NOT
       Defendant-Appellant.                     )     BE CITED AS AUTHORITY
                                                )

       Appeal from the District Court of the Third Judicial District, State of Idaho,
       Canyon County. Hon. Gregory M. Culet, District Judge.

       Order denying motion to withdraw guilty plea, affirmed.

       Greg S. Silvey, Kuna, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Mark W. Olson, Deputy Attorney
       General, Boise, for respondent.
                 ________________________________________________

LANSING, Chief Judge
       Stephen Floyd Ullrich appeals from the district court’s denial of his Idaho Criminal
Rule 33(c) motion to withdraw his guilty plea. We affirm.
                                               I.
                                       BACKGROUND
       In March of 1999, Ullrich was convicted, upon a guilty plea, of lewd conduct with a child
under sixteen. Ullrich did not appeal from the judgment.
       Ullrich filed the instant I.C.R. 33(c) motion to withdraw his 1999 guilty plea in
November of 2007, although it arguably dates back to a pro se motion filed in 2004. The district
court denied Ullrich’s motion because the court lacked subject matter jurisdiction and noted for
the record that it would deny the motion even if it had jurisdiction to reach the merits. Ullrich
filed a motion to reconsider, which was denied. Ullrich appeals from these denials. He argues
that jurisdiction exists to entertain his motion on various equitable grounds in order to remedy
manifest injustice.

                                               1
                                               II.
                                         DISCUSSION
        The district court correctly held that it lacked subject matter jurisdiction to entertain
Ullrich’s motion to withdraw his guilty plea. Whether a court has jurisdiction is a question of
law, over which we exercise free review. State Kavajecz, 139 Idaho 482, 483, 80 P.3d 1083,
1084 (2003); State v. Savage, 145 Idaho 756, 758, 185 P.3d 268, 270 (Ct. App. 2008). Post-
judgment motions to withdraw guilty pleas are authorized by I.C.R. 33(c). Once a judgment
becomes final, however, a trial court does not have jurisdiction to amend or set aside the
judgment absent a statute or a rule extending jurisdiction. State v. Rogers, 140 Idaho 223, 228,
91 P.3d 1127, 1132 (2004); State v. Jakoski, 139 Idaho 352, 355, 79 P.3d 711, 714 (2003); State
v. Armstrong, 146 Idaho 372, 377-78, 195 P.3d 731, 736-37 (Ct. App. 2008). A judgment
becomes final at the expiration of time for appeal or affirmance of the judgment on appeal, and a
motion to withdraw a guilty plea may not be granted thereafter. Jakoski, 139 Idaho at 355, 79
P.3d at 714; Armstrong, 146 Idaho at 377-78, 195 P.3d at 736-37.
        The trial court here lacked subject matter jurisdiction to entertain Ullrich’s motion to
withdraw his guilty plea because the judgment of conviction had become final in April 1999,
upon expiration of the time for appeal, over eight years before Ullrich filed his motion. Contrary
to Ullrich’s assertions, manifest injustice, the only ground for granting a motion to withdraw a
guilty plea post-sentencing under I.C.R. 33(c), does not create an exception to the trial court’s
loss of subject matter jurisdiction upon a judgment becoming final. Jakoski, 139 Idaho at 355,
79 P.3d at 714 (“Rule 33(c) of the Idaho Criminal Rules does not include any provision
extending the jurisdiction of the trial court for the purpose of hearing a motion to withdraw a
guilty plea.”).
        The district court’s order denying Ullrich’s motion to withdraw his guilty plea is
affirmed.
        Judge GRATTON and Judge MELANSON CONCUR.




                                                2